Case 1:20-cv-00140-JJM-PAS Document 18 Filed 02/11/21 Page 1 of 7 PagelD #: 849

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

SHERRY B.,
Plaintiff,

v. C.A. No. 20-140-JJM-PAS

ANDREW M. SAUL, Commissioner of
Social Security Administration,
Defendant.

 

ORDER

Sherry is a 59-year-old woman who worked for over fifteen years as a front
desk receptionist and a medical clerk. ECF No. 9 at 33, 34. She suffers from a right
shoulder disorder for which she had surgery in 2013 and was forced again to have
surgery in 2016 with “the return of pain and difficulty using [her] arm ... for
repetitive motions, such [as] using a mouse and typing.” Jd. at 30. She was unable
to resume her work and so filed for disability insurance benefits.

The Commissioner of Social Security denied Sherry’s claim after a hearing
before an Administrative Law Judge (“ALJ”). Jd. at 26-35. The ALJ found that
Sherry had a Residual Function Capacity to perform light work with some
limitations, including “occasional overhead reaching, and frequent handling and
fingering — all with the right dominant upper extremity.” The ALJ concluded that
she could do “individual/table bench work” and so was not disabled during the

applicable period. Sherry appealed to the Appeals Council, submitting additional
Case 1:20-cv-00140-JJM-PAS Document 18 Filed 02/11/21 Page 2 of 7 PagelD #: 850

medical records from a pain specialist. The Appeals Council rejected the new
evidence and denied her request for review.

Sherry now appeals to this Court, requesting that the Commissioner’s decision
to deny her benefits be reversed. The parties have filed cross motions and a reply.
ECF Nos. 13, 15, 17. Sherry makes four arguments: that the ALJ substituted his
judgment when concluding that her ability to handle/finger was frequent and justified
denying her benefits; that the ALJ used the incorrect standard at Step 5 when
considering Sherry’s range of work as an individual over 55 years old; that the ALJ
should not have rejected Sherry’s credible testimony about her medical issues; and
the Appeals Council mistakenly rejected the new evidence in its review and decision
to deny Sherry’s appeal.

STANDARD OF REVIEW

The Commissioner’s findings are conclusive if they are supported by
substantial evidence and the Commissioner has applied the correct legal standard.
42 U.S.C. § 405(g); Manso-Pizarro v. Sec’v of Health & Human Servs., 76 F.3d 15, 16
(ist Cir. 1996). Substantial evidence “means—and means only— ‘such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion.”
Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consol. Edison Co. v.
NLRB, 305 U.S. 197, 229 (1938)). The Court “must uphold the [Commissioner’s]
findings . . . if a reasonable mind, reviewing the evidence in the record as a whole,
could accept it as adequate to support [his] conclusion.” Purdy v. Berryhill, 887 F.3d

7, 13 (1st Cir. 2018) (quoting Rodriguez v. Sec’y of Health & Human Servs., 647 F.2d
Case 1:20-cv-00140-JJM-PAS Document 18 Filed 02/11/21 Page 3 of 7 PagelD #: 851

218, 222 (1st Cir. 1981)) (alterations original). If substantial evidence supports the
Commissioner’s decision, the Court must affirm it, “even if the record arguably could
justify a different conclusion.” Rodriguez Pagan v. Sec’y of Health & Human Servs.,
819 F.2d 1, 3 (1st Cir. 1987).

ANALYSIS

Sherry, a former receptionist and medical clerk, alleges disability because of
severe and debilitating right shoulder and arm pain. She has had two shoulder
surgeries after many tries at more conservative treatments. The essential finding
leading to the ALJ’s “no benefits” determination is that Sherry’s use of her hands was
“frequent” (the ALJ’s term) not “occasional” (the expert’s diagnosis). Words matter,
and here the difference between “frequent” and “occasional” determines whether
Sherry is entitled to disability.

State agency reviewing physician Henry Laurelli, M.D., a neurosurgeon,
opinioned that Sherry was capable of only occasional handling and fingering. ECF
No. 9 at 108. (“Fingering (fine manipulation): Limited right *** Explain
manipulative limitations *** occasional”). According to the Commissioner and the
Dictionary of Occupational Titles the terms “occasionally” and “frequently,” are
defined as: occasionally: “cumulatively 1/3 or less of an 8-hour day” and frequently:
“cumulatively more than 1/3 up to 2/3 of an 8-hour day.” See, e.g., id. at 108, 118.
The limitation of “occasional” fingering should have led to a finding of disability
because the vocational expert said it would preclude all her past work and all but one

other job in the national economy. /d. at 84.
 

Case 1:20-cv-00140-JJM-PAS Document 18 Filed 02/11/21 Page 4 of 7 PagelD #: 852

Yet instead, the ALJ found that Sherry was capable of “frequent” fingering. Jd.
at 25, 29. The Commissioner explained the ALJ’s reasoning as follows:
First, the ALJ supportably rejected the opinion of the initial reviewer

[Dr. Laurelli], finding that medical records received after that review

were inconsistent with a limitation to “occasional” fingering. (Tr. 29,
n.2).

KKKEEK

Second, the ALJ reasonably determined that Plaintiff was more limited

in her fingering ability than the State agency reviewer at the

reconsideration level, Dr. Kahn, opined. (Tr. 29, 118-19). After

reviewing the updated evidence in July 2018, Dr. Kahn opined that

Plaintiff was limited in her right upper extremity when it came to

pushing, pulling, and operation of hand controls, but did not have

manipulative limitations. (Tr. 118).

ECF No. 15 at 8-9.

The problem with the ALJ’s finding is that no medical professional or expert
opined that Sherry is capable of “frequent” handling and fingering. The state agency
neurosurgeon, Dr. Laurelli found she could do these things only “occasional.”
Dr. Charles Kahn, an internist who specializes in endocrinology, after a records
review gave an internally inconsistent analysis about Sherry’s limitations. He found
she was “Limited in upper extremities, Right” with regard to “Push and/or pull
(including operation of hand and/or foot controls)” but then responded “No” when
asked, “Does the individual have manipulative limitations?” ECF No. 9 at 118.

The ALJ was faced with a medical opinion in the record from a neurosurgeon
that Sherry’s fingering/handling could be occasionally done and an inconsistent

opinion from an endocrinologist that says no manipulative limitation but finds upper

extremities limitations and severe right-hand impairment. Based on these

 
 

Case 1:20-cv-00140-JJM-PAS Document 18 Filed 02/11/21 Page 5 of 7 PagelD #: 853

conflicting and inconsistent opinions, the ALJ then seemingly decided to split the
baby and find that Sherry could finger/handle objects “frequently” (a finding that
landed between no limitation and “occasionally”). The ALJ cannot render such a
medical opinion in the face of conflicting and inconsistent evidence without the
assistance of a medicalexpert. Santiago v. Sec. of Health & Human Servs., 944 F.2d
1, 7 (ist Cir. 1991) “[Aln expert’s RFC evaluation is ordinarily essential unless the
extent of functional loss, and its effect on job performance, would be apparent even to
a lay person.”); Carrillo Marin v. Sec. of Health & Human Servs., 758 F.2d 14, 16 (1st
Cir. 1985) “An ALJ is simply not at liberty to substitute his own impression of an
individuals health for uncontroverted medical opinion.”). The uncontroverted
credible evidence is that Sherry is disabled. This conclusion is based on evidence that
a “reasonable mind might accept as adequate to support a conclusion.” Biestek, 139
S. Ct. at 1154 (quoting Consol. Edison Co., 305 U.S. at 229).

As for Sherry’s second point in her appeal—the ALJ’s Step 5 determination that
there was a substantial range of work available to an over 55-year-old Sherry—the
regulations provide that “individuals of advanced age who can no longer perform
vocationally relevant past work and ... who have only skills that are not readily
transferable to a significant range of semi-skilled or skilled work that is within the
individual’s functional capacity ... warrant a finding of disabled.” 20 C.F.R. Pt. 404,
Subpt. P, App. 2, Rule 202.00(c). Sherry argues that it cannot be disputed that there

was only one other job the vocational expert identified that she could do with those
Case 1:20-cv-00140-JJM-PAS Document 18 Filed 02/11/21 Page 6 of 7 PagelD #: 854

limitations and her one transferrable skill. ECF No. 9 at 80, 82. The Commissioner
disagrees and argues that there was a significant range of work for Sherry.

The Court agrees with Sherry. The vocational expert testified that she could
not do her past work and that the skills she had acquired would transfer to only one
other job if she were limited to only “occasional” fingering and fine manipulation with
her right dominant hand. /d. at 84. Because she is over 55 and her limitations would
preclude her from performing only one other job, such a finding requires an award of
disability.! See Maxwell v. Saul, 971 F.3d 1128, 1132 (9th Cir. 2020) (holding that
the identification of just two occupations does not constitute a “significant range of
work,” which is what the Commissioner must show to satisfy his burden at Step 5 of
the Sequential Evaluation).

CONCLUSION

The Court GRANTS Plaintiffs Motion to Reverse (ECF No. 13) and DENIES
the Defendant’s Motion to Affirm. ECF No. 15. The Court remands Sherry’s case
with an Order directing the Commissioner to allow these benefits because there is
very strong evidence of disability and no contrary evidence. See Sacilowski v. Saul,

959 F.3d 431, 441 (1st Cir. 2020); Maxwell, 971 F.3d at 1132.

 

1 The Court need go no further into Sherry’s other arguments advocating that
the ALJ erred in rejecting her personal testimony about her physical condition and
pain and the Appeals Council was mistaken in rejecting the new evidence from her
pain specialist.

 
 

Case 1:20-cv-00140-JJM-PAS Document18 Filed 02/11/21

ITIS $0 PP (‘ .
__ hh Ay UM :
John J. McConnell, Jr.

Chief Judge
United States District Court

  

February 11, 2021

Page 7 of 7 PagelD #: 855

 
